DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 1/14/22.  Claims 1-4 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-4 are allowed.
The claims are eligible subject matter because of applicant’s amendments and remarks on 1/14/22, especially because of p. 10 of the remarks and because the abstract idea is integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 1/14/22, especially p. 14-15 of the remarks.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A.  Adachi et al. (US 2010/0332439 A1), a method to  which stores causal relation information specifying the causal relation and the relation level between the indexes, business goal achievement level information, and an influence level of the causal relation, calculates the influence level by using the business goal achievement level information and the relation level of the causal relation, specifies as the causal index the index having a large influence, and generates screen information for displaying a graph and/or table relating to the causal index

B. Jacinto et al. (US 2021/0049143 A1), a system that detects anomalies in time series data from key performance indicators (KPIs) and decomposes samples of the time series data received during a first time interval into a trend component, a seasonality component, and a randomness component and identifies an upper bound and a lower bound based on 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2007/0265863 A1
US 2005/0071737 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624